Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Preliminary Amendment filed on 02/21/2020. 
Claims 1-17 are presented for examination. 
The examiner has considered references in applicant’s IDS form 1449 received on 02/21/2020. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-17 are directed to a system, which are statutory classes of invention.    
Nevertheless, independent claim 1 is directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or automated tracking of consumable items, in this case. The independent claims recite the printed electronics, MEMS/NEMS sensor modalities, wireless power and communication, software interfaces to domain-specific applications, 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of printed electronics, MEMS/NEMS sensor modalities, wireless power and communication, software interfaces to domain-specific applications, verbal interaction with technology platforms to automatically identify, measure and report on consumption and/or transfer of  inventory items using these additional elements: sensor. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of sensor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morse et al. “US 2014/0252091 A1” (Morse).
Regarding Claim 1:  A system for automated tracking of consumable items comprising integrated printed electronics, MEMS/NEMS sensor modalities, wireless power and communication, software interfaces to domain-specific applications, verbal interaction with technology platforms to automatically identify, measure and report on consumption and/or transfer of inventory items (at least see Morse Abstract; Figs. 3-6; “[0031] In one embodiment of FIG. 5, the nanochip label 502 includes a microchip or similar identification tag within the nanochip 501. In one aspect, the microchip alone is also capable of being utilized with the current system. In FIG. 5, the nanochip 501 is a MEMS-based advanced memory device readable by way of an RFID scanner. Electric power for the MEMS-based device can be obtained from the environment by extracting energy from mechanical motion and vibration by using piezoelectric materials; air/liquid flow by using a miniature air turbine generator; temperature gradients by using thermopiles; pH gradient by using chemical electrodes; and particle radiation by using p-n junction or other converters. [0032] The nanochip provides a more efficient scanning system such that the nanochip can be affixed on the backside of a barcode label that uses an adhesive to adhere to the product surface. The use of nanochips allows placement of the identifier/tracking device at any location of a product as well as anywhere internal or external to product packaging. The invention works well in integrating currently used labeling and tracking techniques as well. For exemplary purposes, and not limitation, the nanochip or microchip includes a global positioning system (GPS). The invention aims to provide a cost effective means for providing features that can be implemented easily into conventional systems.”).
Regarding Claim 2:  The system of claim 1, wherein the system is a refrigeration system (at least see Morse Fig. 1).
Regarding Claim 3:  The system of claim 1, wherein the integrated sensing modalities comprise strain gauges, Hall effect sensors, or piezometers  (at least see Morse Fig. 5).
Regarding Claim 4:  The system of claim 1, wherein the integrated sensing modalities track, in realtime, the available inventory items by RFID, barcode, weight, and weight footprint of said inventory items  (at least see Morse [0033]).
Regarding Claim 5:  The system of claim 1, wherein the printed electronics comprise on or more inductors or inductive devices comprising various electrical and/or mechanical properties  (at least see Morse [0033])
Regarding Claim 6:  The system of claim 5, wherein the printed electronics comprise printable inductive wireless power  (at least see Morse Fig. 8).
Regarding Claim 7:  The system of claim 5, wherein the inductors and inductive devices comprise a magnetically permeable toroidal core  (at least see Fig. 2).
Regarding Claim 8:  The system of claim 1, wherein the printed electronics can identify item type, location, and weight  (at least see Morse [0008]).
Regarding Claim 9:  The system of claim 8, wherein the identification of weight has a resolution down to microgram weight  (at least see Morse [0023]).
Regarding Claim 10:  The system of claim 1, wherein the printed electronics on the thin sheet material will incorporate inductance technology  (at least see Morse [0024]).
Regarding Claim 11:  The system of claim 1, wherein the printed electronics comprise scanning barcode readers, capable of reading standard UPC bar codes on consumable packaging; RFID readers, capable of reading RFID tags on consumables; an inward facing scanning camera, requiring zero ambient light, capable of capturing patterns and images of movement and location of an item  (at least see Morse [0007]).
Regarding Claim 12:  The system of claim 1, wherein the system includes sensors to identify spoilage of food  (at least see Morse [0003]).
Regarding Claim 13:  The system of claim 1, wherein the system comprises wireless communication to external applications (at least see Morse [0022]).
Regarding Claim 14:  The system of claim 1, wherein the system is in the form of a placemat  (at least see Morse [0068])
Regarding Claim 15:  The system of claim 14, wherein the placemat comprises embedded sensors to identify item, ingredients; caloric content, and/or brand  (at least see Morse Fig. 3).
Regarding Claim 16:  The system of claim 14, wherein the placemat is inductively powered (at least see Morse [0026]).
Regarding Claim 17:  The system of claim 1, further comprising a camera (at least see Morse [0035]).
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Moday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/FATEH M OBAID/Primary Examiner, Art Unit 3627